DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 recite the conjunction “if” when reciting steps in conjunction step.  In view of the broadest reasonable interpretation of the claims are required by MPEP2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claims allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during examination of the claim. For the purpose of examination, the conjunction “if” was interpreted as “when”.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s)1-6, 14 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sundara-Rajan et al. (US 2013/0106716).
Regarding claim 1, Sundara-Rajan discloses a touch detection method (Fig. 1; [0012], e.g., touch sensor 10), comprising:
scanning a reference scan region according to a first control protocol to collect initial touch signals including an initial trigger signal (Fig. 6; [0039], [0042], [0047], e.g., initially, scanning all the electrodes within the entire touch-sensitive area according to a first control protocol to collect initial touch signals); 
determining position information of a starting point according to the initial touch signals (Fig. 7; [0044], e.g., determined a position information of a starting point 701 according to the initial touch signals); 
reporting the position information of the starting point ([0020], [0055], e.g., report the position information of the starting point 701 to one or more other components (such one or more central processing units (CPUs)) of a device for user input); 
switching the first control protocol to a second control protocol ([0039], [0045], [0047], e.g., scanning all the electrodes within a specific region according to a second control protocol); and
 performing following operations at least once ([0041], e.g., determine a new location in in successive iterations):
determining a current target scan region, wherein an area of the current target scan region is less than an area of the reference scan region (Fig. 7; [0045], e.g., determine the new current scan region, wherein the new current scan region 711 is less than an area of the entire touch-sensitive area);  
scanning the current target scan region according to the second control protocol to collect current touch signals including a current trigger signal ([0045], e.g., the electrodes within window 711 are scanned to determine the current location of the object over touch-sensitive area 700); 
	determining position information of a touch point according to the current touch signals (Fig. 7; [0045], [0047]-[0048], e.g., determine position information of a touch point 702), and reporting the position information of the touch point ([0020], [0055], e.g., report the position information of the touch point 702 to one or more other components (such one or more central processing units (CPUs)) of a device for user input), 
	wherein a geometric center point of the current target scan region is the starting point or a previous touch point that is determined in a previous scan (Fig. 7; [0051], [0054], e.g., the current target scan region 711 is centered around the starting or previous touch point 701). 

	Regarding claim 2, Sundara-Rajan further discloses the touch detection method according to claim 1, wherein the initial trigger signal is generated in response to a trigger event ([0041], [0048], e.g., generated by an object (e.g., a stylus or a user’s finger) moves around the touch-sensitive area). 

	Regarding claim 3, Sundara-Rajan further discloses the touch detection method according to claim 2, wherein the trigger event includes a stylus hover or a gesture hover ([0041], e.g., a stylus hover or a finger hover above the touch-sensitive area). 

	Regarding claim 4, Sundara-Rajan further discloses the touch detection method according to claim 2, wherein the trigger event includes a stylus touch or a finger touch ([0039], [0041], [0048], e.g., a stylus or a user’s finger). 

	Regarding claim 5, Sundara-Rajan further discloses the touch detection method according to claim 1, wherein performing following operations at least once ([0041], e.g., determine a new location in in successive iterations): determining a current target scan region(Fig. 7; [0045], e.g., determine the new current scan region);  scanning the current target scan region according to the second control protocol to collect the current touch signals ([0045], e.g., the electrodes within window 711 are scanned to determine the current location of the object over touch-sensitive area 700); determining position information of a touch point according to the current touch signals, and reporting the position information of the touch point (Fig. 7; [0020], [0045], [0047]-[0048], [0055], e.g., determine position information of a touch point 702 and report the position information of the touch point 702 to one or more other components (such one or more central processing units (CPUs)) of a device for user input), includes:
determining a first current target scan region by taking the starting point determined according to the initial touch signals as a geometric center point; scanning the first current target scan region according to the second control protocol to collect first current touch signals including a first current trigger signal (Fig. 7; [0047]-[0048], e.g., a neighborhood region of the previously determined location (e.g., a window 712 around location 702 illustrated in FIG. 7) may be selected and a scan of the electrodes or coordinates within this neighborhood region may be performed. This process may be repeated in successive iterations as the object moves around the touch-sensitive area); 
determining position information of a first touch point according to the first current touch signals; reporting the position information of the first touch point ([0020], [0055], e.g., report the position information of the touch point 702 to one or more other components (such one or more central processing units (CPUs)) of a device for user input);
determining a second current target scan region by taking the first touch point as a geometric center point ([0051], e.g., during the next iteration, location 702 is taken as a geometric center point); 
scanning the second current target scan region according to the second control protocol to collect second current touch signals including a second current trigger signal ([0047]-[0048], e.g., a new window is selected and a scan of the electrodes or coordinates within this new window may be performed); 
determining position information of a second touch point according to the second current touch signals; reporting the position information of the second touch point; until determining an (N+1)-th current target scan region by taking an N-th touch point determined in an N-th current target scan region as a geometric center point, so as to collect (N+1)-th current touch signals including an (N+1) current trigger signal, N being an integer greater than or equal to 2; 
determining position information of an (N+1)-th touch point according to the (N+1)-th current touch signals; and reporting the position information of the (N+1)-th touch point (Figs 6-7; [0020], [0041]-[0051], [0055],  e.g., as the object moves around the touch-sensitive area, its current locations may be determined in successive iterations).  

Regarding claim 6, Sundara-Rajan further discloses the touch detection method according to claim 1, further comprising: determining whether a scan duration for scanning the current target scan region is greater than a first threshold ([0050], e.g., f any one of these conditions is satisfied during a particular iteration, then the scan is performed for the entire touch-sensitive area for that iteration.  For example, one condition may be a predetermined time interval (e.g., n milliseconds); if the scan duration is greater than the first threshold (e.g., if the scan duration is greater than the predetermined time interval), switching the second control protocol to the first control protocol (Fig. 6; [0049], step 640, e.g., switching to the first control protocol 610); and scanning the reference scan region according to the first control protocol to collect next initial touch signals including a next initial trigger signal ([0049]-[0050], e.g., scanning the entire touch-sensitive area to collect next initial touch signals).  

Regarding claim 14, Sundara-Rajan further discloses a touch detection device, comprising: a memory storing one or more computer programs; and a processor coupled to the memory and configured to execute the one or more computer programs to cause the touch detection device to implement the touch detection method according to claim 1 (Fig. 1; [0021], e.g., the processor unit may also track changes in the position of a touch or proximity input within the touch-sensitive area(s) of touch sensor 10. The storage unit may store programming for execution by the processor unit).  

Regarding claim 19, Sundara-Rajan further discloses a non-transitory computer-readable storage medium storing a computer program that, when executed by a touch display device,  causes the touch display device to implement the touch detection method according to claim 1 (see [0020], [0024], [0062]).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundara-Rajan et al. (US 2013/0106716) in view of Kang (US 2018/0188882).  
	Regarding claim 10, Sundara-Rajan discloses a touch detection device (Fig. 1; [0037], e.g., touch sensor 10), comprising:
a signal collector ([0037], e.g., a driver and sense unit of the controller 12) configured to scan touch sensors in a reference scan region according to a first control protocol to collect initial touch signals including an initial trigger signal (Fig. 6; [0039], [0042], [0047], e.g., initially, scanning all the electrodes within the entire touch-sensitive area according to a first control protocol to collect initial touch signals); and 
a microcontroller ([0021], [0037], e.g., a microcontroller 12) coupled to the signal collector (e.g., the drive and sense unit) and configured to: 
determine position information of a starting point according to the initial touch signals (Fig. 7; [0044], e.g., determined a position information of a starting point 701 according to the initial touch signals); 
report the position information of the starting point ([0055], e.g., report the position information of the starting point 701 for user input); and 
switch the first control protocol to a second control protocol ([0039], [0045], [0047], e.g., scanning all the electrodes within a specific region according to a second control protocol),  wherein the signal collector and the microcontroller are further configured to perform following operations at least once ([0041], e.g., determine a new location in in successive iterations):
determining a current target scan region, wherein an area of the current target scan region is less than an area of the reference scan region (Fig. 7; [0045], e.g., determine the new current scan region, wherein the new current scan region 711 is less than an area of the entire touch-sensitive area);   
scanning touch sensors in the current target scan region according to the second control protocol to collect current touch signals including a current trigger signal ([0045], e.g., the electrodes within window 711 are scanned to determine the current location of the object over touch-sensitive area 700); 
determining position information of a touch point according to the current touch signals (Fig. 7; [0045], [0047]-[0048], e.g., determine position information of a touch point 702), and reporting the position information of the touch point ([0020], [0055], e.g., report the position information of the touch point 702 to one or more other components (such one or more central processing units (CPUs)) of a device for user input), 
wherein a geometric center point of the current target scan region is the starting point or a previous touch point that is determined in a previous scan (Fig. 7; [0051], [0054], e.g., the current target scan region 711 is centered around the starting or previous touch point 701).
Sundara-Rajan does not specifically disclose the touch detection device comprises a plurality of signal collectors.
However, Kang discloses a touch detection device (Fig. 1; [0068], e.g., a touch display device) comprising: a plurality of signal collectors (Fig. 2; [0081], [0084], e.g., a plurality of touch driving/sensing units AFE1 to AFEy) configured to scan touch sensors (e.g., drive touch electrodes TE) to collect touch signals (Fig. 2; [0085], e.g., collect a capacitance variation of the touch electrodes TE); and 
a microcontroller (Fig. 1; [0085], e.g., the touch control circuit CTL) coupled to the plurality of signal collectors (e.g., the plurality of touch driving/sensing units AFE1 to AFEy output the touch sensing signal TSS to the touch control circuit CTL for determine the occurrence of a touch).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Sundara-Rajan for including a plurality of touch driving/sensing units AFE1 to AFEy coupled to a plurality of touch electrodes for scanning and collecting touch signals so as to improve touch performance in a touch detection device and minimize power consumption (see [0022] of Kang). 

Regarding claim 11, Sundara-Rajan in view of Kang further discloses the touch detection device according to claim 10, wherein the microcontroller is configured to: send a first control instruction (Sundara-Rajan, Fig. 1, [0021], e.g., the microcontroller 21 send a first control instruction to the drive and sense unit)  to signal collectors (Kang, Fig. 2, [0081], e.g., the driving circuit TD comprises a plurality of touch driving/sensing units AFE1 to AFEy) corresponding to the reference scan region according to the first control protocol (Sundara-Rajan, Fig. 6, [0039], [0042], [0047], e.g., scanning all the electrodes within the entire touch-sensitive area according to the first control protocol to collect initial touch signals); 
send a second control instruction (Sundara-Rajan, Fig. 1, [0021], e.g., the microcontroller 2 send a second control instruction to the drive and sense unit) to signal collectors corresponding to the current target scan region according to the second control protocol ([0045], e.g., the electrodes within window 711 are scanned to determine the current location of the object over touch-sensitive area 700);
determine the position information of the starting point according to the initial touch signals (Fig. 7, e.g., determine the position information of the starting point 701); 
report the position information of the starting point ([0020], [0055], e.g., report the position information of the starting point 701 to one or more other components (such one or more central processing units (CPUs)) of a device for user input); 
switching the first control protocol to a second control protocol ([0039], [0045], [0047], e.g., scanning all the electrodes within a specific region according to a second control protocol) (Fig. 7; [0045], [0047]-[0048], e.g., determine position information of a touch point 702); and reporting the position information of the touch point ([0020], [0055], e.g., report the position information of the touch point 702 to one or more other components (such one or more central processing units (CPUs)) of a device for user input); and
each signal collector is configured to be coupled to at least one touch sensor (Kang, Figs. 1-2, [0081]-[0082], [0085], e.g., each AFE is coupled to at least one touch electrode TE), and the signal collectors corresponding to the reference scan region are configured to: 
scan touch sensors in the reference scan region according to the first control instruction to obtain the initial touch signals (Sundara-Rajan, Figs 6-7; [0041]-[0051]); and 
transmit the initial touch signals to the microcontroller ([0021], e.g., transmit the initial touch signal to the microcontroller 21); and
the signal collectors corresponding to the current target scan region are configured to:
scan touch sensors in the current target scan region according to the second control instruction to obtain the current touch signals (Sundara-Rajan, Figs 6-7; [0041]-[0051]), and
transmit the current touch signals to the microcontroller (([0021], e.g., transmit the initial touch signal to the microcontroller 21).  

Regarding claim 12, Sundara-Rajan in view of Kang further discloses the touch detection device according to claim 11, wherein the signal collector (Kang, Figs 1-2) includes: an analog-to-digital converter coupled to the microcontroller ([0081]-[0083], e.g., a digital converter ADC is connected to the touch control circuit CTL); and an active front end circuit coupled to the analog-to-digital converter and the microcontroller (e.g., AFE1 is coupled to the ADC and the touch control circuit CTL). 

Regarding claim 13, Sundara-Rajan in view of Kang further discloses the touch detection device according to claim 11, further comprising at least one multiplexer (Kang, Figs 1-2; [0081]-[0083], e.g., MUX1), wherein a signal collector (e.g., AFE1) is configured to be coupled to part of a plurality of touch sensors through one multiplexer (e.g., coupled to part of touch electrodes TE through MUX1). 

Regarding claim 15, Kang further discloses a touch display device (Fig. 1; [0068], e.g., a touch display device), comprising: a plurality of touch sensors ([0069], e.g., a plurality of touch electrodes TE); a touch detection device coupled to the plurality of touch sensors (e.g., a touch driving circuit TD); and a host ([0093], e.g., a host system) coupled to the touch detection device and configured to receive position information of  a touch point reported by the touch detection device ([0093], e.g., the touch core TM may determine the occurrence or not of a touch and may calculate a touch position to output a touch report TR representing touch coordinates to a host system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sundara-Rajan in view of Kang for providing a touch display device and reporting position information of a touch point reported by the touch detection device to a host system in order to provide the touch-based input method which a user to easily, intuitively, and conveniently input information or a command (see [0004] of Kang). 

Regarding claim 16, Sundara-Rajan in view of Kang further discloses the touch display device according to claim 15, further comprising a display panel coupled to the touch detection device (Kang, Fig. 1; [0070], e.g., the display panel DP is coupled to the touch detection device TD), wherein the plurality of touch sensors are disposed in the display panel ([0070], e.g., the touch electrodes TE are embedded into the display panel DP); the touch detection device is configured to receive touch signals including a trigger signal generated according to a trigger event performed on the display panel ([0079], e.g., a trigger event is performed by a finger on the display panel DP). 

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sundara-Rajan et al. (US 2013/0106716) in view of Kang (US 2018/0188882), and further in view of Ootani (US 2014/0085232).    
	Regarding claim 17, Kang further discloses the touch display device according to claim 16, further comprising: an image generator coupled to the touch detection device (Fig. 1; [0091], e.g., the touch control circuit CTL receives an image signal from an image generator); and a screen driving board coupled to the display panel, the screen driving board being configured to transmit data signals to the display panel according to image information, wherein the display panel is configured to display an image according to the data signals ([0074], [0091], e.g., the data driving circuit DD transmit data signal to the display panel for displaying an image according to the data signal). 
	Sundara-Rajan in view of Kang does not specifically disclose wherein the image generator is configured to receive and process position information of a touch point from the touch detection device to generate image information.
	However, Ootani discloses a touch display device (Fig. 1; [0013], e.g., touch display device 10) wherein an image generator (Fig. 3; [0026], e.g., a drawing controller 1403 function as an image generator) is configured to receive and process position information of a touch point from a touch detection device (e.g., touch information processor 1402, touch detection controller 1401) to generate image information ([0027], [0030], e.g., generates image data drawing a trajectory along which calculated operation position coordinates have moved); and a screen display controller ([0031], e.g., 1404) coupled to the image generator and a display panel, the screen display controller being configured to transmit data signals to the display panel according to the image information (e.g., updates display contents on the display screen G an accordance with the image data). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ootani in the invention of Sundara-Rajan in view of Kang for generating image data to be displayed on a display panel in accordance with position information of a touch point from a touch detection device because it would enable the user to perform scrolling, dragging and drawing on a display panel (Ootani, [0030]). 

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sundara-Rajan et al. (US 2013/0106716) in view of Kang (US 2018/0188882), and further in view of SHEPELEV (US 2017/0255294). 
	Regarding claim 18, Kang further discloses the touch display device wherein each signal collector is coupled to a plurality of touch electrodes (see Figs 1-2).
	 Sundara-Rajan in view of Kang does not specifically disclose wherein each signal collector is coupled to a respective one of the plurality of touch sensors.
	However, SHEPELEV discloses a touch detection device (Fig. 3; [0052], e.g., 300) wherein each signal collector is coupled to a respective one of a plurality of touch sensors ([0053]-[0054], e.g., each signal collector AFE 305 is coupled to a respective one of a plurality of touch electrodes 310).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of SHEPELEV in the invention of Sundara-Rajan in view of Kang for coupling each signal collector to a respective one of a plurality of touch electrodes so that the signal collector can be coupled to a touch electrode without using a multiplexer. 

Allowable Subject Matter
10.	Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos (US 2014/0028609) discloses a touch detection device configured to detect a movement of a touch point on a touch screen.  
Wright et al. (US 2013/0100071) discloses a processing device configured to perform a first scan of a touch-sensitive surface to detect a location of a conductive object and based on this calculated location, the processing device may predict a location or a set of possible future locations for the conductive object and may determine a search window including all or most of the locations that the conductive object is likely to be found during a subsequent scan.
Han et al. (US 2019/0212867) discloses a touch detection device comprising a plurality of signal collectors and a microcontroller coupled to the plurality of signal collectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623